 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    NOUANSAVANH RASAVONG,                                   Case No. 2:16-cv-01121-JAD-GWF
 8                                          Plaintiff,
              v.
 9                                                                        ORDER
      J. RUIZ, et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on Plaintiff’s Request for Extension of Time (ECF No.
14   50), filed November 29, 2018. Defendants filed Notice of Non-Opposition (ECF No. 51) on
15   December 13, 2018. Plaintiff represents that he currently awaits appointment of pro bono
16   counsel to assist in the prosecution of this case. Upon review and consideration, and with good
17   cause appearing therefor, the Court grants Plaintiff’s request. Accordingly,
18          IT IS HEREBY ORDERED that Plaintiff’s Request for Extension of Time (ECF No.
19   50) is granted. Plaintiff shall have until March 18, 2019 to complete service of process upon
20   Defendant D. Joseph.
21          Dated this 14th day of December, 2018.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
